Continued Examination Under 37 CFR 1.114
         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 12/06/2021 has been entered. Claims 1-22 remain pending in the application wherein claim 1, 20 are the only sole pending claim in independent form. 
         The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 10/19/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
         The information disclosure statements (IDS) submitted on 12/06/2021, 12/15/2021 are being considered by the examiner. 


Allowable Subject Matter
Claims 1-22 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claims 1 and 20 recites “wherein the monitor device displays within a first portion of the graphical user interface a live representation of the image data, and wherein the monitor device displays a battery indicator indicative of a remaining charge of the rechargeable battery, wherein the battery indicator indicates an expected remaining battery time, wherein in accordance with the visualization device not being connected to the monitor device, the expected remaining battery time is based on expected power consumption with the visualization device being connected, and wherein in accordance with the visualization device being connected to the monitor device, the expected remaining battery time is based on a measured power consumption, and wherein the measured power consumption and the expected power consumption correspond to power supplied or expected to be supplied by the rechargeable battery.”
Ouyang (US2014/0276207A1) teaches monitor device for medical visualization device with visualization device having image sensor, display, GUI, power unit, the monitor device display within a first portion of the GUI a live representation of image data, monitor device displays a battery indicator, however, does not explicitly disclose “wherein the monitor device displays within a first portion of the graphical user interface a live representation of the image data, and wherein the monitor device displays a battery indicator indicative of a remaining charge of the rechargeable battery, wherein the battery indicator indicates an expected remaining battery time, wherein in accordance with the visualization device not being connected to the monitor device, the expected remaining battery time is based on expected power consumption with the visualization device being connected, and wherein in accordance with the visualization device being connected to the monitor device, the expected remaining battery time is based on a measured power consumption, and wherein the measured power consumption and the expected power consumption correspond to power supplied or expected to be supplied by the rechargeable battery” as recites in claims 1 and 20.
Glidescope Core Operation and Maintenance Manual (submitted under NPL by applicant on 03/01/2021) disclose a monitor device including display, GUI, battery indicator, however, does not disclose the detail of the battery such as “wherein the monitor device displays within a first portion of the graphical user interface a live representation of the image data, and wherein the monitor device displays a battery indicator indicative of a remaining charge of the rechargeable battery, wherein the battery indicator indicates an expected remaining battery time, wherein in accordance with the visualization device not being connected to the monitor device, the expected remaining battery time is based on expected power consumption with the visualization device being connected, and wherein in accordance with the visualization device being connected to the monitor device, the expected remaining battery time is based on a measured power consumption, and wherein the measured power consumption and the expected power consumption correspond to power supplied or expected to be supplied by the rechargeable battery” as recited in claims 1 and 20.
 
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795 

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795